Case 0:20-cv-60622-RAR Document 34 Entered on FLSD Docket 07/10/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-CV-60622-RUIZ/STRAUSS

  UNITED STATES OF AMERICA,
         Plaintiff,
  v.

  1010 NORTH 30TH ROAD,
  HOLLYWOOD, FLORIDA 33021, et al.,
       Defendants.
  ______________________________/

                               ORDER ON MOTION TO COMPEL

         THIS MATTER came before the Court upon the United States’ Motion to Compel Special

  Interrogatories (“Motion”) [DE 32], filed on June 28, 2020. Initially, in accordance with the

  Paperless Order Setting Discovery Procedures [DE 18], Plaintiff’s counsel requested a discovery

  hearing. Consequently, the Court scheduled a discovery hearing, which was held on June 24, 2020

  [see DE 20, 23, 29]. In advance of the discovery hearing, the parties submitted a Joint Discovery

  Status Report [DE 24] regarding the issues to be considered. Following the June 24, 2020 hearing,

  the Court entered the Order Setting Briefing Schedule on Discovery Dispute [DE 30]. The Motion

  is now ripe in light of the filing of Claimants’ Response [DE 33]. The Court has reviewed the

  Motion, the Response, the Joint Discovery Status Report, and the record in this case.

         This asset forfeiture action is governed by 18 U.S.C. § 983 and the Supplemental Rules for

  Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rule(s)”). See United

  States v. $12,126.00 in U.S. Currency, 337 F. App’x 818, 819 (11th Cir. 2009) (citations omitted);

  Supp. R. G(1).      Supplemental Rule G(6)(a) permits “[t]he government [to] serve special

  interrogatories limited to the claimant’s identity and relationship to the defendant property without

  the court’s leave at any time after the claim is filed and before discovery is closed.” While Rule
Case 0:20-cv-60622-RAR Document 34 Entered on FLSD Docket 07/10/2020 Page 2 of 5



  G(6) expressly limits the scope of special interrogatories, courts are nevertheless guided by the

  concept of proportionality.      See United States v. One Hundred & Sixty Four Thousand Four

  Hundred & Sixty Five Dollars in United States Currency ($164,465.00), No. 16-CV-80339, 2016

  WL 11201757, at *3 (S.D. Fla. June 21, 2016).

          As set forth in the Advisory Committee Notes to Rule G, the purpose of such special

  interrogatories is to gather information concerning a putative claimant’s standing. See Supp. R. G

  advisory committee’s note (“It remains useful, however, to permit the government to file limited

  interrogatories at any time after a claim is filed to gather information that bears on the claimant’s

  standing.”). See also United States v. $22,900.00 in U.S. Currency, No. 8:14-CV-467-T-30MAP,

  2014 WL 2574052, at *1 (M.D. Fla. June 9, 2014) (“The purpose of the rule is to permit the

  government to file limited interrogatories at any time after the claim is filed to gather information

  that bears on the claimant’s standing.” (citing United States v. $133,420.00 in U.S. Currency, 672

  F.3d 629, 635 (9th Cir. 2012))). Nevertheless, the language of the rule itself is not confined to the

  issue of standing; instead, it only limits the scope of special interrogatories to a “claimant’s identity

  and relationship to the defendant property.” Moreover, at this early stage, the issue of standing is

  not yet squarely before the Court.

          Plaintiff seeks to compel answers/better answers to eight (8) special interrogatories that it

  served on Claimants, who are individuals that have legal title to the Defendant properties.

  Interrogatory numbers 3(a)-(d) 1 are within the scope of Rule G(6)(a) because they pertain to



  1 Interrogatory number 3 provides as follows: Describe in detail the circumstances in which you acquired
  your ownership interest in [the property] including but not limited to, the following: (a) the date, time, and
  place in which you acquired the property; (b) all consideration, including monetary and non-monetary, you
  paid in exchange for the property; (c) the reason you acquired the property; (d) the identity of the person(s)
  from whom you acquired the property; and (e) the identity of the person(s) who were present when you
  obtained the property. For each person identified in the answer to this special interrogatory, provide the
  person’s name, address, and telephone number.


                                                        2
Case 0:20-cv-60622-RAR Document 34 Entered on FLSD Docket 07/10/2020 Page 3 of 5



  Claimants’ relationships to the Defendant properties.             Interrogatory number 4 2 does as well.

  Interrogatory numbers 3(a)-(d) and 4 are also proportional to the needs of the case. Therefore, the

  Court will compel answers to those interrogatories.

          However, interrogatory number 5,3 though within the scope of Rule G(6)(a), is overbroad

  and not proportional to the needs of the case as drafted. Therefore, the Court will require Claimants

  to answer a narrower version of interrogatory number 5. Specifically, Claimants should answer

  who has paid maintenance expenses for the Defendant properties since Claimants acquired title to

  the properties. To the extent Claimants paid such expenses, they should disclose the source(s) of

  the funds used to make payment. Claimants do not need to identify every specific payment or the

  dates on which payments were made.

          As to the remaining interrogatories, the Court will not compel Claimants to provide

  answers. Interrogatory numbers 1,4 2,5 and 3(e) simply do not concern Claimants’ identities or



  2Interrogatory number 4 provides as follows: Please state whether you obtained any financing (including,
  but not limited to, a mortgage or an unrecorded loan) in order to acquire your ownership interest in [the
  property]. If so, please provide all details regarding the financing, including, but not limited to, (a) the name
  and address of all persons or entities from whom you obtained financing; (b) whether there are any
  documents memorializing the financing; (c) the amount of any initial loan; (d) the terms of any repayment
  agreements; and (e) the outstanding principal and interest currently owed.
  3 Interrogatory number 5 provides as follows: Explain how and when maintenance expenses for [the
  property] including, but not limited to, utilities, cable, internet, homeowner or condominium association or
  maintenance fees, property taxes, and insurance policies have been paid since you acquired an ownership
  interest in [the property].

  4 Interrogatory number 1 provides as follows: List the names, business addresses, dates of employment, and
  rates of pay regarding all employers, including self-employment, for whom you have worked for the past
  10 (ten) years. For each response, include whether payment was made to you by check, cash, direct deposit,
  through a third-party application such as PayPal or Venmo, and/or through any other means. Your answer
  should set forth the name, address, and telephone number of each business; state your interest/relationship
  in each business (e.g., sole proprietorship, partnership, employee, etc.); the name of partner or supervisor
  of each business; the inclusive dates of employment; the job description and position/title at each business;
  the reasons for leaving the employment; and the amount of gross and net monthly salary for each business.
  5Interrogatory number 2 provides as follows: Please state how much income you reported to the Internal
  Revenue Service each of the past 10 (ten) tax years.


                                                         3
Case 0:20-cv-60622-RAR Document 34 Entered on FLSD Docket 07/10/2020 Page 4 of 5



  their relationships to the Defendant properties, especially considering that the Defendant properties

  are real property.    Likewise, interrogatory number 6 6 does not specifically seek information

  concerning Claimants’ identities or their relationships to the Defendant properties.

          With respect to interrogatory number 7,7 it purports to seek information regarding funds

  used to purchase and/or maintain the Defendant properties, but it is evident that interrogatory

  number 7 represents an effort primarily geared towards discovering information related to financial

  accounts, and not information regarding Claimants’ identities or relationships to the Defendant

  properties. Interrogatory number 7 is almost entirely outside the scope of Rule G(6)(a), and it is

  not proportional to the needs of the case (at least at this early stage). The only part of interrogatory

  number 7 that arguably comes within the scope of Rule G(6)(a) is 7(g), but 7(g) is disproportiona l.

  Moreover, the proportional (and permissible) aspects of 7(g) are subsumed in the narrowed version

  of interrogatory number 5, which the Court is requiring Claimants to answer.

          Finally, interrogatory number 8 8 is a vague, overbroad, and disproportional catch-all

  interrogatory. Essentially, it asks Claimants to provide every possible piece of information that


  6Interrogatory number 6 provides as follows: State with particularity all occupants of [the property] since
  you acquired an ownership interest in the property, including the dates of such occupation, including
  number of overnight stays, if any. For each person identified in your answer to this special interrogatory,
  provide the person’s name, address, and telephone number.

  7 Interrogatory number 7 provides as follows: Provide the following information about all financial accounts
  that contained funds used to purchase and/or maintain [the property]: (a) The type of financial account
  (e.g., checking, savings, 401K, etc.); (b) The full account number; (c) The name and address of the
  financial institution; (d) The names and addresses of all individuals who have signature authority for the
  account; (e) The names and address of all individuals who are account holders; (f) The names and addresses
  of all beneficiaries of the account, regardless of whether they have signature authority or are account
  holders; and (g) The dates and amounts of any withdrawal or transfer of funds used for the purchase and/or
  maintenance of the property, as well as the purpose of the withdrawal or transfer (e.g., that the funds were
  used to make the down payment on the property, that the funds were used to pay property taxes on the
  property, that the funds were used to make a payment towards the mortgage on the property, etc.), and the
  names and addresses of the recipient, or intended recipient, for each withdrawal or transfer.
  8Interrogatory number 8 provides as follows: If you have any records, documents, or tangible items that
  document or relate in any way to your responses to the foregoing special interrogatories, or are otherwise


                                                       4
Case 0:20-cv-60622-RAR Document 34 Entered on FLSD Docket 07/10/2020 Page 5 of 5



  could possibly come within the scope of Rule G(6)(a) whether or not Plaintiff has specifically

  thought to ask for that information.

          For the foregoing reasons, it is ORDERED and ADJUDGED that:

          1.      The Motion [DE 32] is GRANTED IN PART and DENIED IN PART.

          2.      On or before July 20, 2020, Claimants shall serve answers/better answers to

  interrogatory numbers 3(a)-(d) and 4, and to interrogatory number 5 (as narrowed above).

          3.      The Motion is denied as to interrogatory numbers 1, 2, 3(e), 6, 7, and 8.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of July 2020.




  relevant to your interest in the defendant real properties, identify each piece of evidence with specificity,
  including the name, address, and telephone number of its custodian. In lieu thereof, you may produce copies
  of the records, documents, or tangible items.


                                                       5
